UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREEN OMAR JONES,

                                Plaintiff,
                                                               20-CV-9126 (LLS)
                    -against-
                                                              CIVIL JUDGMENT
THE CITY OF NEW YORK, et al.,

                                Defendants.

         Pursuant to the order issued March 27, 2020, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that chambers mail a copy of this judgment to Plaintiff.

SO ORDERED.

Dated:    March 27, 2020
          New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
